FILED
                            NOT FOR PUBLICATION                             JUN 11 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



DELIA N. DE LEON,                                No. 07-73431

              Petitioner,                        Agency No. A096-137-836

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

              Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:       CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Delia N. De Leon, a native and citizen of Guatemala, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

       **    The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the denial of a motion to reopen, Singh v. INS, 295 F.3d 1037,

1039 (9th Cir. 2002), and de novo questions of law, Ram v. INS, 243 F.3d 510, 516

(9th Cir. 2001). We deny the petition for review.

      De Leon has waived any challenge to the BIA’s dispositive determination

that her second motion to reopen was numerically barred. See Martinez-Serrano v.

INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996).

      We do not reach De Leon’s remaining contentions.

      PETITION FOR REVIEW DENIED.




                                         2                                   07-73431